Citation Nr: 1329256	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart disability, 
to include as secondary to the Veteran's service-connected 
hypertension.

2.  Entitlement to service connection for left eye 
condition, to include as secondary to the Veteran's service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2007  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2010 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions by requesting service treatment records from 
the National Personnel Records Center (NPRC), asking the 
Veteran to identify any outstanding records showing post 
service and VA medical treatment, affording the Veteran VA 
examinations in February 2011 and August 2011, and issuing a 
supplemental statement of the case.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Veteran testified at an August 
2010 Board videoconference hearing.  A transcript is of 
record.

Although the appeal also originally included the issue of 
service connection for hypertension, this benefit was 
granted by rating decision in January 2012 and is therefore 
no longer in appellate status.	


FINDINGS OF FACT

1.  Hypertensive heart disease was caused by the Veteran's 
service-connected hypertension.

2.  Left eye hypertensive retinopathy was caused by the 
Veteran's service-connected hypertension.


CONCLUSIONS OF LAW

1.  Hypertensive heart disease is proximately due to the 
Veteran's service-connected hypertension.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012); Allen v. 
Brown, 7 Vet. App. 439 (1995).
  
2.  Left eye hypertensive retinopathy is proximately due to 
the Veteran's service-connected hypertension.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for heart disability and left eye 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and 
that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  All theories of entitlement-
-direct and secondary--must be considered.  See Hodge v. 
West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that 
Congress expects the VA "to fully and sympathetically 
develop the veteran's claim to its optimum before deciding 
it on the merits").       

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may 
weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  A veteran is 
competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).



Analysis

I.  Heart Disability

The Veteran testified at the August 2010 hearing that he was 
hospitalized for a heart condition diagnosed as 
cardiomyopathy and underwent a heart catheterization during 
service. 

In-service treatment records report the Veteran was 
diagnosed with idiopathic myocardopathy, possibly alcoholic 
in origin, in September 1968 and was admitted to the 
hospital.  A clinical record cover sheet reflects that the 
Veteran was hospitalized at the hospital at Fort Benjamin 
Harrison from September 19, 1968, to October 5, 1968.  He 
was later admitted to the Fitzsimons General Hospital from 
October 1968.  The Veteran's separation examination in 
February 1970 noted the Veteran underwent a heart 
catheterization in November 1968 and there were no residuals 
or abnormal findings following the procedure at separation.  
The Veteran indicated he had or still had pain or pressure 
in the chest but no recent symptoms. 

Turning to the post-service medical records, an invoice 
issued from Heart of Texas Cardiology indicates the Veteran 
received various treatments for his heart in August 2007.  
In addition, the Veteran testified that he was treated at 
the Overton Brooks VA Hospital for his heart condition. 

The Veteran was afforded a VA examination in February 2011.  
The examiner interviewed and examined the Veteran, and 
reviewed the claims file.  The examiner stated that the 
Veteran's myocarditis healed in service without residuals, 
and that there is no objective evidence of idiopathic 
cardiomyopathy in-service or post-service.  The examiner, 
however, diagnosed left ventricular hypertrophy and opined 
that it is less likely as not related to service.  The 
examiner explained that there is no left ventricular 
hypertrophy in service.  He further opined that the left 
ventricular hypertrophy is most likely due to hypertension.  

The Veteran was afforded another VA examination in August 
2011 after interviewing and examining the Veteran, and after 
reviewing the claims file, the VA examiner noted that the 
Veteran did not have cardiomyopathy in the military as 
evidenced by a normal cardiac catheterization in 1968.  He 
further noted that there is no evidence of ischemia or 
cardiomyopathy by echocardiogram or current myocardial 
perfusion stress test.  However, the examiner diagnosed 
hypertensive heart disease and stated that it is at least as 
likely as not that it is etiologically related to service.  
The opinion was based on the fact that the Veteran had pre-
hypertension in 1968.  He noted that the Veteran met the 
criteria of pre-hypertension in the military and that it 
preceded hypertension that led to hypertensive heart 
disease. 

The Board notes that the Veteran is already service-
connected for hypertension.  With no medical evidence to the 
contrary, the Board finds that the Veteran's hypertensive 
heart disease is proximately due to treatment related to the 
service-connected hypertension.  Consequently, service 
connection is warranted. 

II.  Left Eye disability

The Veteran testified at the Board hearing that he was 
treated on several occasions for headaches and problems with 
his sight.  The Veteran stated he was on sick call on 
numerous times for issues with his eyes while stationed in 
Korea. 

According to the in-service treatment records, in August 
1968 the Veteran reported seeing spots in front of his left 
eye.  In an undated ophthalmologic consultation report it 
was noted the Veteran was losing sight in the left eye.  In 
February 1969, the Veteran reported pain in his eyes, fever 
and chills.  In the February 1970 report of medical history 
at separation, the Veteran replied "yes" to history of or 
current eye problems. 

In Dr. P.A.L.'s May 2007 letter, it was reported the Veteran 
complained of "fuzzy vision" at distance and near.  The 
"[o]phthalmoscopy (dilated) showed tortuous blood vessels 
O.S. and a posterior vitreous detachment and cotton wool 
spots O. D."  Dr. P.A.L. noted the Veteran's poor control of 
his blood pressure and his diagnosis of hypertension.  There 
was no opinion regarding whether the Veteran's current eye 
condition was related to his service.  Accordingly, the 
Board remanded the claim in November 2010 for additional 
development. 

The Veteran was afforded a VA examination in February 2011.  
After interviewing and examining the Veteran, and after 
reviewing the claims file, the examiner provided a negative 
nexus opinion for cataracts, mild dry eyes and refractive 
error and presbyopia.  However, he opined that hypertensive 
retinopathy is caused by hypertension.  

The Veteran was afforded another VA examination in August 
2011.  After interviewing and examining the Veteran, and 
after review of the claims file, the examiner diagnosed 
cortical cataracts and noted that while cataracts are 
associated with certain specific medical conditions, they 
are often seen in individuals with no underlying cause other 
than advancing age.

As noted previously, the Veteran is already service-
connected for hypertension.  With no medical evidence to the 
contrary, the Board finds that the Veteran's left eye 
hypertensive retinopathy is proximately due to treatment 
related to the service-connected hypertension.  
Consequently, service connection is warranted. 
        
There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  The Board notes that an RO letter in April 
2007 informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 




ORDER

Service connection for hypertensive heart disease is 
granted.  

Service connection for left eye hypertensive retinopathy is 
granted. 





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


